Examiner’s Amendment
              An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. L. Bycer (Reg. #57,820) on January 05, 2022.

The application has been amended as follows: 

Claim 21: An energy conversion device between heat energy and motion energy via pressure change of a gas, comprising: a spiral turbine [[; and]] comprising: 
a plurality of coaxial disks, each of said plurality of disks having a plurality of enclosed spiral channels adapted for spiral flow of the gas between a center and a perimeter of each of said plurality of disks; wherein each of said spiral channels comprising: 
increasing radii that increase with the angle along a direction of the gas flowing in the plurality of enclosed channels; and 
a bore area that decreases logarithmically with the angle turned, such that an outer spiral channel wall has a larger area than an inner spiral channel wall: said plurality of enclosed spiral channels adapted to provide gas flows there within, the gas flows providing energy exchange between pressure energy of the gas acting on said inner and outer walls so as to produce a torque leveraged by the radius and the motion energy of said coaxial disks.

Claim 44: The conversion device as set forth in Claim 21, wherein said spiral turbine is adapted to turn in a forward direction, and the energy conversion device  further comprising: a centripetal gas compressor in fluid communication with said spiral turbine, said centripetal gas 

Claim 52: The energy conversion device as set forth in Claim 51 wherein said spiral turbine is adapted to turn in a forward direction, and said secondAtomey )Iocket No, 9009-A- 10 Seritti No, ]5/S48,349 spiral turbine is adapted to turn in in a direction parallel to said forward direction when converting the evaporated water vapor into water.



Allowable Subject Matter
Claims 21, 43-46, and 48-53 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding this invention of an energy conversion device, relevant prior P art Hui (US 2014/0252772) and Maugh (US 20170067343) teaches a spiral turbine comprising a plurality of coaxial disks, each of said plurality of disks having a plurality of enclosed spiral. channels adapted for spiral flow of a the gas between a center and a perimeter of each of said plurality of disks; wherein each of said spiral channels comprising: increasing radii that increase with the angle along a direction of the gas flowing in the plurality of enclosed channels ; and a bore area; said plurality of enclosed spiral channels adapted to provide gas flows there within, the gas flows providing energy exchange between pressure energy of the gas acting on said inner and outer walls so as to produce a torque leveraged by the radius and the motion energy of said coaxial disks.
However, the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “the bore area that decreases logarithmically with the angle, such that an outer spiral channel wall has a larger area than an inner spiral channel wall”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any comments necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A.C./
 Examiner, Art Unit 3741   
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741